DETAILED ACTION
	Claims 1, 3, 6-17, 20-30 are currently pending.  Claims 1, 6-9, 11-17 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/10/2021 is acknowledged.  The traversal is on the ground(s) that Claims 1, 20 and 25 are each limited to a film for self-adhering around the surface of a three-dimensional object, or more specifically a device, tissue or anatomical structure when the film is wrapped around the three-dimensional object. In response, claim 1 is directed to a self-adhering film, claim 20 is directed to a device which has a self-adhering film and claim 25 is directed to a method of delivering one or more bioactive agents.  The Groups I-III lack unity of invention because even though invention of these groups requires the technical feature of a film for self-adhering to a surface of a three dimensional object and delivery of one or more bioactive agents this technical feature sis not a special technical feature as it does not make a contribution over the art.
Applicant argues the ‘559 publication does not describe the claimed carrier and blank regions and the claimed adhesive regions as detailed above.  The claimed film is configured to self-adhere when engaging another portion of the self-adhesive film after wrapping around at least a portion of a 3D object.  Contrary to this the ‘559 publication does not teach a self-adhering film.  The ‘559 publication teaches the film can be tripped 
In response, the ‘559 publication teaches the film to obtain a sticky adhesive surface and is trimmed after wrapping (abstract, [0008]).  The instant claims are directed to a film which is capable of overlap and capable of self-adhering.  The ‘559 publication teaches the size which would allow for overlap and additionally teaches the adhesive sticky surface, and thus would meet the instant claim limitations.
Applicant argues the ‘559 publication describes a gelatin film capable of melting and quickly after implantation and thus render any potentially self-adhesive boned to disappear.
In response, the instant claims require the film to be capable of self-adhering, the instant claims are not of the self-adhered form nor is the self-adhering required to be maintained after implantation.  Applicant is arguing limitations not in the instant claims.
Applicant argues the claims are limited to at least a first carrier region and a second carrier region, which are the same or different and which are selected from a group consisting of a first and second carrier region position on opposing sides of the film, same side of the film separated by blank region or carrier regions position on the same side of the film with one or more adhesive regions positioned on the opposing side of the film.  The specification describes separate carrier regions to segregate different bioactive.  Incorporating different bioactive agents into a single composite 
In response, the instant claims do not require the use of different active agents in the different carrier regions and in fact states the first carrier region and the second may be the same or different.  The ‘559 publication teaches a film which contains drug carrier regions and adhesive regions on one side of the device wherein all sides of the device may contains an adhesive region (at least a portion) (figure 6, [0008]), thus meeting the embodiment wherein the first and second carrier region are the same and has an adhesive region on the opposing side of the film.
The requirement is still deemed proper and is therefore made FINAL.
Claims 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/10/2021.
Applicant's election with traverse of first film layer, partially within the film layer, first and second carrier regions positioned on the same side of the film and separated by a blank region and an adhesive region positioned on the first end portion of the second side of the film, a single bioactive agent in all carrier regions and a polymeric material in the reply filed on 05/10/2021 is acknowledged.  The traversal was presented and address in regards to the Group Restriction above.  No new arguments have been provided regarding the species election specifically.
The requirement is still deemed proper and is therefore made FINAL.
s 3 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/10/2021.
Priority
	The instant application is a national stage entry of PCT/US18/51087, filed 09/14/2018, which claims priority to provisional application 62/558,850, filed 09/14/2017.
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 04/02/2020 and 09/09/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9, 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16: Claim 1 states “A film for self-adhering around the surface of a three-dimensional object…., the film comprising: a film comprising”.  It is unclear from the language if there are multiple films required. It is unclear if the film for self-adhering 
Claim 1: Claim 1 recites : 
    PNG
    media_image1.png
    256
    757
    media_image1.png
    Greyscale
on the top of page 3.  The instant claim limitation recites “the film” comprises “the film”, which provides unclear metes and bounds as to which film is being referred to.  As stated above in regards to instant claim 1, the use of multiple “the film comprise: the film” confusing what is required for the structure of the instant claim, thus making the metes and bounds of the instant claim unclear.
Claim 1: Claim 1 recites limitations directed the first portion being positioned adjacent to the three dimensional object and the second end portion is positioned on top of the first end portion when the film is wrapped around a three-dimensional object and wherein the first and second end portion at least partially overlapping which is a repeat limitation in the same claim as the adhesive requires overlapping to be on top of the first end portion and the length dimension additionally teaches at least partially overlapping.  Further this limitation is dependent on the size of the object to be wrapped and therefore is relative to the size of an element not claimed and therefore provides unclear metes 
Claim 1: Claim 1 recites embodiments wherein the film comprises a first and second carrier region posited on the same side of the film with one or more adhesive regions positioned on the opposing side of the film (page 3, second paragraph) and then states “further comprising” at least one adhesive region….  It is unclear if “further comprising at least one adhesive regions” can be the adhesive region in iii) or if it is requiring an additional adhesive region.  It is unclear if the “further comprising at least one adhesive region” is requiring an adhesive region be present, whether or not it is the adhesive regions iii) previously claimed as an optional embodiment.  Thus the metes and bounds of the instant claim are unclear.  For examination purposes the limitations will be deemed to be directed to at least one adhesive region being present which may be the adhesive recited in iii) or may be an additional adhesive region. 
Claim 13:  Claim 13 is directed to the self-adhesive film having a length sufficient to wrap around the three dimensional object at least twice. This limitation is dependent on the size of the object to be wrapped and therefore is relative to the size of an element not claimed and therefore provides unclear metes and bounds to the instant claim.  For examination purposes this will be deemed to be an intended use limitation, as it is dependent on the use of a specific object not claimed.
Claim 16: Claim 16 recites 
    PNG
    media_image2.png
    80
    830
    media_image2.png
    Greyscale
on the top of page 6.  This limitation requires wrapping at least one around the object at least twice.  The limitation has unclear metes and bound if the wrapping around is required to be one 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 6-9, 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0189270 in view of US 2013/0035704 and US 2010/0292717.
Regarding claim 1, the limitation of a film for placing around the surface of a three-dimensional object when the film is wrapped around the three-dimensional object and delivery of one or more bioactive agents within a body is met by the ‘270 publication teaching a medical device having at least one bioactive agent disposed over at least a portion of the surface (abstract) wherein device provides local tailored drug delivery to a tissue within a surgical site [0002] and is in the form of a mesh, wound dressings, tapes, gauzes and the like [0026].  The bioactive agent film is applied over the mesh [0056].  The ‘270 publication teaches a film device which would be capable of the intended use of adhering around a device, absent factual evidence to the contrary.  The instant claims do not requires application over the device.
Regarding the limitation of a film comprising a first film layer wherein the film has a first side, an opposite second side, wherein the first side of the film has an inner side oriented face towards the three-dimensional object when wrapped around the three dimensional object and the second side has an outer side oriented facing outward from the three dimensional object when the film is wrapped around the three dimensional object is met by the ‘270 publication teaching the device is a mesh coated with bioactive agent ([0026], [0056], Figure 5), thus teaching a device having a first and second side.  
Regarding the limitation of wherein the film has a width dimension and a first end portion and a second end portion, the first and second end portions being positioned at opposite ends of the length of the device such that the first end portion is positioned adjacent to the three dimensional object when wrapped around the three dimensional object and the second end portion is posited on top of the first end portion when the film is wrapped around the three dimensional object is met by the ‘270 publication teaching Figure 5 teaching a mesh device coated with bioactive (Figure 5).  The mesh inherently has a width and first and second end portion.  The positioned such that it is wrapped with the first end portion on the device and the second end portion on top of the first end portion is an intended use and would be dependent upon the size of the device to be wrapped.  Further the surgeon can cut the mesh to the desired size and thus would be capable of such an application [0048].
Regarding the limitation of a length dimension, the length dimension of the film being sufficient length such that the film wraps at least once around the surface of the three dimensional object with the first and second end portions partially overlapping is met by Figure 5 teaching a mesh device coated with bioactive (Figure 5).  The mesh inherently has a width and first and second end portion.  The positioned such that it is wrapped with the first end portion on the device and the second end portion on top of the first end portion is an intended use and would be dependent upon the size of the 
The limitation of a plurality of component regions positioned on or within or partially within or a combination thereof the first and second sides of the film layers, the plurality of component regions selected from the group consisting of carrier regions comprising one or more bioactive agents, wherein the bioactive agent is released from the carrier regions when the film is wrapped around the three object and positioned within the body and blank regions which do not contain adhesive or bioactive agent is met by the ‘270 publication teaching the bioactive agent may be disposed for example within the material or may be disposed in a coating composition polymer film [0010] wherein the bioactive agent may be disposed on the substrate as a discontinuous concentration gradient, intermediate potion includes successive sections separately extending away for the central portion [0009].  Figure 5 demonstrates a gradient coating wherein the bioactive agent is applied to the mesh, wherein the central portion has the highest concentration and successive sections extend longitudinally along the L length of the mesh to successively lower concentration of bioactive agents ([0054], Figure 5), thus demonstrating multiple active agent sections with blank sections in between.  The ‘270 publication teaches release of the bioactive agents [0057].
Regarding the limitation of wherein the film comprises a first and second carrier region position on the same side of the film and separated by a blank region is met by the ‘270 publication teaching Figure 5 demonstrates a gradient coating wherein the bioactive agent is applied to the mesh, wherein the central portion has the highest concentration and successive sections extend longitudinally along the L length of the 
Regarding claim 6, the limitation of wherein at least one carrier region is a layer positioned on the second side of the film and defined at least in part an outermost layer of the film is met by the ‘270 publication teaching the bioactive agent applied to the upper side of the mesh (Figure 5) with no layers applied above.  
Regarding claim 7, the limitation of wherein the second side of the first layer comprises a combination of two or more of a second adhesive region, one or more carrier regions and one or more blank regions is met by the ‘270 publication teaching a device containing multiple active agent sections and multiple blank sections (Figure 5), wherein the second side facing outwards would be an intended use limitation based on the orientation upon application to the three dimensional object.
Regarding claim 8, the limitation of wherein the one or more carrier regions comprises a first carrier region and a second carrier region, the first carrier region comprising a first pharmaceutical composition having a first bioactive agent and second carrier region comprising a second pharmaceutical composition having a second bioactive agent is met by the ‘270 publication teaching multiple drug carrier sections applied to the mesh in a concentration gradient (Figure 5, [0009]).  It is not the claimed do not require the first and second active agent be different and further elected single active agent in all regions.
Regarding claim 9, the limitation of wherein the first and second carrier regions are separated by a blank region is met by the ‘270 publication teaching regions between the carrier regions which do not contain any additional components (Figure 5, [0054]).

Regarding claims 13 and 17, the limitation of wherein the film comprises a length dimension of sufficient length to wrap around the surface of the three-dimensional object at least twice to form at least two overlapping layers is met by the ‘270 publication teaching a mesh structure of a length (figure 5, [0054]). The positioned such that it is wrapped twice is an intended use and would be dependent upon the size of the device to be wrapped.  Further the surgeon can cut the mesh to the desired size and thus would be capable of such an application [0048].
Regarding claim 14-15, the limitation of wherein the bioactive agent is released from the carrier region of the film wherein the film is wrapped around the three dimensional object positioned within the body and the bioactive agent is released form the film into the body or into the device is met by the ‘270 publication teaching the film structure containing the bioactive agent (abstract, Figure 5, [0054]).  The release of the active agent to the body or device would be dependent on the orientation upon application to the three-dimensional device and thus is intended use.
Regarding claim 16, the limitation of a film for placing around the surface of a three-dimensional object when the film is wrapped around the three-dimensional object and delivery of one or more bioactive agents within a body is met by the ‘270 publication teaching a medical device having at least one bioactive agent disposed over at least a portion of the surface (abstract) wherein device provides local tailored drug delivery to a tissue within a surgical site [0002] and is in the form of a mesh, wound dressings, tapes, gauzes and the like [0026].  The bioactive agent film is applied over the mesh [0056].  
Regarding the limitation of a film comprising a first film layer wherein the film has a first side, an opposite second side, wherein the first side of the film has an inner side oriented face towards the three-dimensional object when wrapped around the three dimensional object and the second side has an outer side oriented facing outward from the three dimensional object when the film is wrapped around the three dimensional object is met by the ‘270 publication teaching the device is a mesh coated with bioactive agent ([0026], [0056], Figure 5), thus teaching a device having a first and second side.  The orientation toward and away from the three dimensional object is intended use and is dependent on application to the device.  The mesh taught by Figure 5 is capable of the first side facing the device and second side facing outward and thus is capable of the intended use.
Regarding the limitation of wherein the film has a width dimension and a first end portion and a second end portion, the first and second end portions being positioned at opposite ends of the length of the device such that the first end portion is positioned adjacent to the three dimensional object when wrapped around the three dimensional object and the second end portion is posited on top of the first end portion when the film is wrapped around the three dimensional object is met by the 270 publication teaching Figure 5 teaching a mesh device coated with bioactive (Figure 5).  The mesh inherently has a width and first and second end portion.  The positioned such that it is wrapped with the first end portion on the device and the second end portion on top of the first end 
Regarding the limitation of a length dimension, the length dimension of the film being sufficient length such that the film wraps at least once around the surface of the three dimensional object at least twice is met by Figure 5 teaching a mesh device coated with bioactive (Figure 5).  The mesh inherently has a width and first and second end portion.  The positioned such that it is wrapped with the first end portion on the device and the second end portion on top of the first end portion is an intended use and would be dependent upon the size of the device to be wrapped.  Further the surgeon can cut the mesh to the desired size and thus would be capable of such an application [0048].
The limitation of a plurality of component regions positioned on or within or partially within or a combination thereof the first and second sides of the film layers, the plurality of component regions comprising one or more bioactive agents, the bioactive agents being the same or different wherein each plurality of carrier regions individually is position on one or both sides of the film layers, wherein the bioactive agent is released from the carrier region when the film is wrapped around the three-dimensional object and positioned within the body and a plurality of bland groins, each blank region comprising a component region which does not contain adhesive or bioactive agent being positioned on the first or second side and in between or adjacent to one of the plurality of carrier regions is met by the ‘270 publication teaching the bioactive agent may be disposed for example within the material or may be disposed in a coating 

The ‘270 publication does not specifically teach self-adhering (claim 1), at least one adhesive region positioned on the first end portion of the second side of the film or at least one adhesive region positioned on the second end portion of the first side of the film such that the adhesive on the end portion of the film self-adheres when engaging at opposite end portions of the film when the film is wrapped at least once around the three-dimensional object (claim 1 and 16) wherein the first adhesive region self-adheres to the underlying film layers to form an overlapping multilayer film structure (claim 13).
The ‘270 publication does not specifically teach a flexible polymer material (claim 11).

The ‘704 publication teaches prepackaged mesh unit which comprises a spreadable sheet, a guide rod configured for remotely positioning the spreadable sheet within a body cavity (abstract).  The mesh is taught to be a self-adhesive mesh wherein 
The ‘717 publication teaches fixating a mesh implant to a tissue, covering said mesh implant by an antiadhesive barrier (abstract).  A mesh is taught to be used for a hernia defect and an antiadhesive barrier is sealed to prevent adhesions [0010].  And adhesive is taught to be used to fix the mesh itself to tissue [0012].  Usually the mesh is a flexible polymer ([0015], reads on claim 11).  The mesh implant will include a side fixed to the tissue and other side to which the antiadhesive barrier is provided to prevent adhesion formation this side of the mesh [0015].
It would have been prima facie obvious to one of ordinary skill in the art before the invention was made to use a flexible polymer material for the mesh taught by the ‘270 publication because the ‘270 publication teaches a mesh implant and the ‘717 publication teaches it is well known to use flexible polymers for implantable meshes 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use an antiadhesive active agent on one side of the mesh and the adhesive on the opposite side of the mesh as the ‘270 publication teaches application of an active agent to one side of a mesh in a gradient form (figure 5) wherein the active agent is selected from a group including anti-adhesive agents (claim 17) and the ‘717 publication teaches that it is known to use an adhesive to attach the mesh and teaches the use of an active agent on the side of the mesh which is not attached to the tissue.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘704 publication teaches that it is known to apply a self-adhesive coating layer to a mesh and the ‘717 publication teaches the use of adhesive to avoid or minimize other fixation means in order to help avoid adhesion formation [0012].

Conclusion
No claims are allowed.
Examiner Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613